                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 16-cv-01935-PAB-MEH

CYPRESS ADVISORS, INC., d/b/a The Cypress Group,

       Plaintiff/Counter Defendant,

v.

KENT MCCARTY DAVIS, a/k/a Carty Davis, d/b/a Cypress International, Inc.,

       Defendant/Counter Claimant/Third-Party Plaintiff,

v.

DEAN ZUCCARELLO,

       Third-Party Defendant.


                                           ORDER


       This matter is before the Court on the Motion to Consolidate Related Cases f or

Trial [Docket No. 175] filed by Cypress Advisors, Inc. and Dean Zuccarello. Cypress

and Mr. Zuccarello move the Court to consolidate this case with Cypress Advisors, Inc.

v. Kent McCarty Davis and C Squared Advisors, LLC, No. 17-cv-01219-MSK-KLM, for

purposes of trial. Defendant Kent McCarty Davis opposes consolidation on the ground

that it would “have the effect of indefinitely staying trial in this action” and would

complicate the trial proceedings. Docket No. 182 at 8-9. For the reasons discussed

below, the Court will grant Cypress and Zuccarello’s request to consolidate these

actions for purposes of trial.

       Rule 42(a) of the Federal Rules of Civil Procedure provides that, “[i]f actions
before the court involve a common question of law or fact, the court may . . .

consolidate the actions.” Fed. R. Civ. P. 42(a)(2). Pursuant to Local Rule 42.1, the

judge assigned to the lowest numbered case decides whether consolidation is

warranted. D.C.COLO.LCivR 42.1. The decision whether to consolidate actions

involving common questions of law or fact is committed to the sound discretion of the

district court. Shump v. Balka, 574 F.2d 1341, 1344 (10th Cir. 1978). T he purpose of

Rule 42(a) is “to give the court broad discretion to decide how cases on its docket are to

be tried so that the business of the court may be dispatched with expedition and

economy while providing justice to the parties.” Breaux v. American Family Mut. Ins.

Co., 220 F.R.D. 366, 367 (D. Colo. 2004) (quoting 9 C. W RIGHT & A. MILLER, FEDERAL

PRACTICE & PROCEDURE § 2381 at 427 (2nd ed. 1995)). Therefore, the Court will

consider both judicial economy and fairness to the parties in exercising its discretion

under Rule 42(a). See Harris v. Illinois-California Express, Inc., 687 F.2d 1361, 1368

(10th Cir. 1982).

       There appears to be no real dispute that these cases inv olve common questions

of fact and law.1 Both lawsuits involve the same parties2 and arise from a common

nucleus of fact – namely, the “actions that Davis took around the time he left Cypress,”

including his alleged efforts to compete with Cypress and interfere with its existing client

relationships. Docket No. 175 at 11; see also Docket No. 173 at 4-7; Cypress Advisors,



       1
       In his response to the motion to consolidate, Davis concedes that the actions
are “duplicative” and “involve the same factual and legal issues.” Docket No. 182 at 3.
       2
        The 2017 case involves one party, C Squared Advisors, LLC, that the 2016
action does not. However, C Squared is partly owned by Davis.

                                             2
Inc. v. Kent McCarty Davis and C Squared Advisors, LLC, No. 17-cv-01219-MSK-KLM,

Docket No. 1 at 5-15. The lawsuits also involve overlapping legal claims for

misappropriation of trade secrets under Colorado law. See Docket No. 28 at 16-17;

Cypress Advisors, Inc. v. Kent McCarty Davis and C Squared Advisors, LLC, No. 17-cv-

01219-MSK-KLM, Docket No. 1 at 15-16. 3

       Given the legal and factual overlap between the two cases, the Court finds that

consolidation would promote judicial economy. The 2016 action is set for a seven-day

jury trial beginning on October 21, 2019. Docket No. 187. Althoug h consolidation may

add one day to the current trial schedule, see Docket No. 173 at 31, it would obviate the

need to hold two seven-day jury trials and eliminate the risk of inconsistent jury verdicts.

       The efficiency benefits of consolidation also outweigh any possible prejudice to

the parties. Davis argues that he will be prejudiced by consolidation because it will

indefinitely stay trial in this action pending resolution of the summary judgment motion

in Judge Krieger’s case. See Docket No. 182 at 5, 9. Since the filing of Davis’s

response, however, that summary judgment motion has been resolved. While it is true

that consolidation – and any corresponding increase in the trial length – may require the

trial to be rescheduled, that risk would exist even in the absence of consolidation, given

that there are multiple criminal trials currently set for the same two-week period in

October, any one of which would take precedence over the trial in this case.

       Davis also contends that consolidation will complicate the trial by requiring



       3
        Plaintiff’s misappropriation of trade secrets claims survived summary judgment
in both cases. See Docket No. 164 at 10; Cypress Advisors, Inc. v. Kent McCarty Davis
and C Squared Advisors, LLC, No. 17-cv-01219-MSK-KLM, Docket No. 104 at 9, 23.

                                             3
amendment of the final pretrial order and submission of additional jury instructions.

Docket No. 182 at 9. The alternative, however, is to have two final pretrial orders and

two separate sets of jury instructions. Davis fails to explain why that would be

preferable to simply amending the final pretrial order in this case and submitting a few

additional jury instructions. In any event, the significant efficiencies that will be gained

by consolidating these actions outweigh any risk of prejudice to the parties.

       For the foregoing reasons, it is

       ORDERED that the Motion to Consolidate Related Cases for Trial [Docket No.

175] is GRANTED. It is further

       ORDERED that, pursuant to Fed. R. Civ. P. 42(a) and D.C.COLO.LCivR 42.1,

Civil Action Nos. 16-cv-01935-PAB-MEH and 17-cv-01219-MSK-KLM shall be

consolidated for trial. It is further

       ORDERED that, pursuant to D.C.COLO.LCivR 42.1, Civil Action No. 17-cv-

01219 shall be assigned to Chief Judge Philip A. Brimmer. It is further

       ORDERED that Civil Action 17-cv-01219 shall hereafter be referred to the

magistrate judge assigned to the lowest numbered case, Magistrate Judge Michael E.

Hegarty. It is further

       ORDERED that, within three days of this order, the parties shall jointly contact

Judge Hegarty’s chambers to set a supplemental final pretrial conference. It is further

       ORDERED that, as of the date of this order, all future pleadings and other filings

shall be filed in this case only and shall be captioned as follows:




                                              4
Civil Action No. 16-cv-01935-PAB-MEH
       (Consolidated with Civil Action No. 17-cv-01219-PAB-MEH)

Civil Action No. 16-cv-01935-PAB-MEH

CYPRESS ADVISORS, INC.,

      Plaintiff/Counter Defendant,

v.

KENT MCCARTY DAVIS,

      Defendant/Counter Claimant/Third-Party Plaintiff,

v.

DEAN ZUCCARELLO,

      Third-Party Defendant.

Civil Action No. 17-cv-01219-PAB-MEH

CYPRESS ADVISORS, INC.,

      Plaintiff,

v.

KENT MCCARTY DAVIS and
C SQUARED ADVISORS, LLC,

      Defendants.



      DATED September 3, 2019.

                                       BY THE COURT:

                                        s/Philip A. Brimmer
                                       PHILIP A. BRIMMER
                                       Chief United States District Judge


                                          5
